IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2618 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 113 DB 2016
                                :
           v.                   :            Attorney Registration No. 27356
                                :
MARIO SAUSVILLE-MACIAS,         :            (Out of State)
                                :
                 Respondent     :




                                       ORDER

PER CURIAM
      AND NOW, this 25th day of July, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Mario Sausville-Macias is suspended from

the Bar of this Commonwealth for a period of two years, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).